Judgment unanimously affirmed. Memorandum: Although defendant’s factual recitation during the plea allocution raised the possibility of the defense of intoxication, County Court conducted the requisite further inquiry with respect to that possible defense (see, People v Lopez, 71 NY2d 662, 666). We conclude that the plea was voluntarily, knowingly, and intelligently entered (see, People v Harrell, 278 AD2d 852). (Appeal from Judgment of Livingston County Court, Alonzo, J. — Burglary, 3rd Degree.) Present — Pigott, Jr., P. J., Pine, Hayes, Scudder and Lawton, JJ.